Name: Council Implementing Regulation (EU) NoÃ 1361/2013 of 17Ã December 2013 implementing Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 19.12.2013 EN Official Journal of the European Union L 343/7 COUNCIL IMPLEMENTING REGULATION (EU) No 1361/2013 of 17 December 2013 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) Following the judgment of 28 November 2013 of the Court of Justice of the European Union in Case C-280/12 P, Fereydoun MAHMOUDIAN and Fulmen are not included on the list of persons and entities subject to restrictive measures in Annex II to Council Decision 2010/413/CFSP (2). (3) Fereydoun MAHMOUDIAN and Fulmen should be removed from the list of persons and entities subject to restrictive measures in Annex IX to Regulation (EU) No 267/2012, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 267/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 88, 24.3.2012, p. 1. (2) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (OJ L 195, 27.7.2010, p. 39). ANNEX Annex IX to Regulation (EU) No 267/2012 is amended as follows: (1) in Part I(A), entry no 9 concerning 'Fereydoun MAHMOUDIAN' is deleted; (2) in Part I(B), entry no 13 concerning 'Fulmen' is deleted.